DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to communications filed on 8/28/2020. Claims 1-20 are pending for examination.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

This application still includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a vibration module ”, “a sensing module” and  “a control module” in claim 1.  
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houston et al. (WIPO International Pub. Number 2007/002775 A2).

Regarding claim 1, Houston teaches a feedback system (Abstract; synchronized vibration devices provide haptic feedback to user); comprising: 
a main body (¶159, Fig 18; actuators attached to same rigid body/case 276 of game controller 270); 
a vibration module (¶160, Figs 19-20; vibration device 280 or 290) comprising a first vibration mechanism (¶160, Fig 19; vibration actuator 282, ¶161 Fig 20 vibration actuator 292), wherein the first vibration mechanism is used for providing a first vibration force to the main body at a first vibration position (¶161, Fig 20; vibration actuators 292, 294 and 296, each having a moving mass, are orientated on an xy plane making it is possible to generate a combined force and a combined torque; Examiner interprets location of vibration actuators/masses as indicating a distinct position)
a sensing module used for detecting the status of the main body and providing a sensing signal (¶165; rotary vibration actuator may comprise, for example, a DC motor, a rotary solenoid, a rotary stepper motor, a servo motor using a position sensor and/or a velocity sensor for feedback; also ¶230; counter functions to provide sensing signal for adjusting/controlling 
a control module (Figs 31-33; vibration device controller 502) used for receiving the sensing signal (¶227; variations in amplitude which actuator is driven are defined as corrections to commanded vibration magnitude, ¶230; counter maintained to track recent number of vibrations of actuator and corresponding commands sent to actuator during these recent vibrations… command to actuator at k.sup.th vibration is given by equation: Examiner notes the counter provides the sensing signal to which the corrections are based on to drive the actuators;  ¶231-¶235 provide the intimate details of controller making these corrections to commanded vibration magnitude based on the counter/sensing signal) and providing a driving signal to the first vibration mechanism to generate the first vibration force (Figs 31-33; vibration device controller 502; ¶196; vibration device controller 502 specifies desired vibration effect and one or more driver circuit(s) 504a, 504b,  504.sub.N provide necessary power to actuators 506a, 506b, ... , 506.sub.N, also see microprocessor & driver circuits, per ¶197). 

Regarding claim 7, Houston teaches the feedback system as claimed in claim 1, and further teaches the feedback system wherein the vibration module (¶160, Fig 20; vibration device 290) further comprises a second vibration mechanism and a third vibration mechanism (¶161, Fig 20; vibration actuators 292, 294 and 296, each having a moving mass, are orientated on an xy plane making it is possible to also generate a combined force and a combined torque; Examiner interprets location of vibration actuators/masses as indicating a distinct position)
wherein the second vibration mechanism (Fig 20; 294) is used for generating a second vibration force at a second vibration position of the main body (¶162, vibration force from each actuator may be felt directly at different locations): 
wherein a shortest distance between the first vibration position and the second vibration position is not equal to zero (¶160, FIG. 19; as an example, vibration device 280 includes two 
wherein the third vibration mechanism (Fig 20; 296) is used for generating a third vibration force at a third vibration position of the main body (¶162, vibration force from each actuator may be felt directly at different locations): 
wherein a shortest distance between the first vibration position and the third vibration position and a shortest distance between the second vibration position and the third vibration position are not equal to zero (Fig 20; distances between the three actuators’ positions is represented as not equal to zero, Also Examiner notes that this “not equal to zero” enables the combining/controlling of force and torque alike as referenced in ¶161).

Allowable Subject Matter
Claims 2-6 and 8-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an Examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination, fails to disclose, suggest, or otherwise render obvious the features recited in dependent claim 2. The related art of record fails to disclose or suggest a combination of the sensing module comprising: an inertia sensing assembly…, a depth sensing assembly… and a light sensing assembly…, all used for detecting their respective measured variations of the main body relative to the environment; wherein the control module comprises: inertia calibration data…, depth calibration data… and light calibration data…; wherein all of the respective calibration data is not recalibrated when the feedback system is used for the first time, as particularly claimed. Claims 2-6 all depend from claim 1 and are objected to for the same reasons.


Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 

Eck et al. (U.S. Patent Application Pub. 20210286431), teaches a haptic interface comprising an element of interaction with the user, at least one brake capable of generating at least one resistive force on the element of interaction, at least one sensor detecting the position of the element of interaction with the user and at least two vibrating actuators able to generate vibrations in different frequency ranges and/or different amplitude ranges.

Cruz-Hernandez et al. (U.S. Patent 10,395,489 B1), teaches an actuator system configured to generate a haptic effect, the actuator system including a housing of an electronic device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        


						/QUAN ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684